TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00186-CV


Keith Russell Judd, Democratic Candidate for President of the United States, Appellant

v.

Secretary of State of Texas and the Democratic Party of Texas, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-08-00372, HONORABLE JON N. WISSER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Judd, an inmate in federal prison, has filed a pro se notice of appeal from "any
order or judgment" in the district court involving his attempt to be placed on the Democratic
Presidential Primary Ballot for the 2008 primary election.  On February 24, 2009, this Court sent
notice to Judd that it appeared that we lacked subject matter jurisdiction over this appeal, as the
subject matter of this appeal was moot.  We informed Judd that unless he could demonstrate how
we had jurisdiction over this appeal by March 6, 2009, we would dismiss the appeal.  The deadline
has long passed, and Judd still has not filed a response to our notice. (1)  Accordingly, the appeal is
dismissed.  See Tex. R. App. P. 42.3(a), (c).


						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Waldrop
Dismissed
Filed:   June 11, 2009
1.   On March 6, Judd filed a motion for extension of time to file his response to our notice,
but has yet to file a response.  We overrule that motion.  See Tex. R. App. P. 10.5(b).  Judd has also
filed an affidavit of inability to pay costs.  We overrule that motion.  See Tex. R. App. P. 20.1.